Case 1:20-cv-01593-TSE-JFA Document 4 Filed 12/28/20 Pape FeO tol toe] OF

 

rint Form

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number , Case Name Chris Pascone v. Oracle America Inc et al
Party Represented by Applicant: Plaintiff, Chris Pascone

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

 

 

 

PERSONAL STATEMENT
FULL NAME (no initials, please) ARINDERJIT DHALI
Bar Identification Number 495909 State DC
Firm Name Dhali PLLC
Firm Phone # 202-556-1285 Direct Dial # 202-556-1285 FAX # 202-351-0518

 

 

 

E-Mail Address ajdhali@dhalilaw,com —_—

Name(s) of federal court(s) in which I have been admitted District Court of Maryland, and D.C 4th Circuit and D.C. Circuit.

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

Tam amnot * a full-time employee of the United States of America, and if so, request exemption from the admission fee.
/s/ Arinderjit Dhali

(Applicant’s Signature)

I, the undersigned, do certify that 1 am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

7)
7

 

 

 

( 12/28/20
(Signature) bh YY (Date)
orfya-e Miles 7 $828
(Typed’or Mrinted Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The motion for admission is GRANTED or DENIED

 

(Judge’s Signature) (Date)
